CRAIG G. ONGLEY (214) 777-4241 congley@krcl.com March 19, 2014 H. Roger Schwall, Assistant Director United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re: TransCoastal Corporation Amendment No. 4 to Registration Statement on Form S-1 Filed February 26, 2014 File No. 333-191566 Dear Mr. Schwall: With regards to your letter dated March 13, 2014, we have responded to the staff's comments and numbered our responses to correspond with the comment number in your letter. Please see our responses below: Prospectus Summary, page 1 1. In comment 2 of our January 31, 2014 letter, we requested that you furnish to us certain technical support items. We have not received information for the Savell proved undeveloped reserves: estimated ultimate recoveries for the eight analogy wells you referenced; the associated analogies' producing rate vs. time projections as well as those for the Savell proved undeveloped locations; and the map(s) of the Savell PUD locations with their analogy wells. Please furnish these items to us and ensure that the decline parameters, EURs and cumulative production figures are presented on the rate/time plots. You may furnish these materials on digital media such as a flash drive or compact disk. If you would like to have these supplemental materials returned to you, please comply with the provisions of Rule 418(b) of Regulation C, which provides for the return of supplemental information as long as certain express conditions are met and advise us of you preferred method of return. 1 If you wish to request confidential treatment of these materials while they are in our possession, please follow the procedures set forth in Rule 83 of the Freedom of Information Act. Please direct these engineering items and those specified in comments below to: U.S. Securities and Exchange Commission treet NE
